Citation Nr: 0014821	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-09 800	)	DATE
)
)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for lung disorder, 
including on the basis of exposure to ionizing radiation.

2.  Entitlement to service connection for residuals of facial 
burns.

3.  Entitlement to service connection for posterior 
subcapsular cataracts, including on the basis of exposure to 
ionizing radiation.

4.  Entitlement to service connection for skin cancer, 
including on the basis of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1958 to July 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied a claim of entitlement 
to service connection for residuals of facial burns and 
denied claims for a lung disorder, posterior subcapsular 
cataracts, and for skin cancer, including denial of claims 
that those disorders were due to exposure to ionizing 
radiation.  The veteran disagreed with and timely appealed 
the determinations.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
current lung disorder which is linked to his military service 
or any incident thereof, nor is there any evidence that the 
veteran has any lung disorder which may be presumed service-
connected or of radiogenic origin.  

2.  There is no competent medical evidence that the veteran 
currently has residuals of facial burns.

3.  There is no evidence that the veteran participated in a 
radiation-risk activity or is a radiation-exposed veteran.

4.  There is no competent medical evidence that the veteran's 
cataracts are linked in any way to the veteran's service.

5.  There is no competent medical evidence that the skin 
cancers removed from the veteran's face were linked to his 
military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim that 
he incurred or aggravated a lung disorder in service or 
during an applicable presumptive period, or that he has a 
lung disorder which was incurred or may be presumed to have 
been incurred as a result of exposure to radiation.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.309(d), 3.311 (1999).

2.  The veteran has not established a well-grounded claim of 
entitlement to service connection for residuals of facial 
burns.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not established a well-grounded claim 
that he incurred cataracts in service or during an applicable 
presumptive period thereafter, nor has he submitted a well-
grounded claim that cataracts were incurred or may be 
presumed to have been incurred as a result of exposure to 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.309(d), 3.311(b)(2) (1999). 

4.  The veteran has not submitted a well-grounded claim that 
he incurred skin cancer in service or during an applicable 
presumptive period thereafter, nor has he submitted a well-
grounded claim that skin cancer was incurred or may be 
presumed to have been incurred as a result of exposure to 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.309(d), 3.311(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a lung disorder, facial 
burns, posterior subcapsular cataracts, and skin cancer as a 
result of his service.  In particular, the veteran contends 
that he has residuals of facial burns suffered in a boiler 
explosion, and contends that a lung disorder, posterior 
subcapsular cataracts, and skin cancer are the result of 
exposure to ionizing radiation incurred when the veteran 
witnessed a nuclear explosion.

In a March 1995 statement and at a personal hearing conducted 
in May 1996, the veteran testified that, after completing a 
tour of duty on Okinawa, during transportation back to the 
United States in July 1962, while the ship he was aboard was 
stopped in the Philippines, he observed a huge blast with a 
mushroom cloud, which he was told was a nuclear detonation.  
He indicated that he was told not to speak with anyone 
regarding his participation in such an activity.  He 
testified that he believed that a notation on his July 1962 
separation examination regarding "BUMED Instructions 
6120.6" was a reference to his radiation exposure and his 
agreement not to discuss the details of that exposure (t. 11, 
12).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Certain chronic 
diseases, if initially manifested to a degree of 10 percent 
or more within an applicable presumption period, may be 
presumed service-connected.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307.  
However, none of the disorders for which the veteran is 
claiming service connection are defined as chronic diseases.  
38 U.S.C.A. § 1101.  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

For claims based on chronic effects of exposure to radiation, 
service connection may be established by presumption for 
certain cancers and diseases specified by statute, if they 
become manifest in a radiation-exposed veteran any time after 
discharge from service.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2).  If a claim is based on a disease 
other than one of those specified by statute and regulation, 
VA shall nevertheless consider the claim under 38 C.F.R. 
§ 3.311, provided that the veteran has presented competent 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  A presumption of 
service connection is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

1.  Claim for service connection for a lung disorder, 
including as due to ionizing radiation

The veteran's service medical records reflect that he 
complained of a sore throat in service in September 1961.  
The service medical records are thereafter silent for any 
complaint or treatment of a respiratory disorder.  The July 
1962 separation examination discloses that the veteran's 
lungs and chest were normal.  

Private clinical records dated in December 1988 reflect an 
assessment of "smoker with early COPD" and a normal chest 
x-ray.  The post-service medical evidence reflects that the 
veteran has been diagnosed as having chronic obstructive 
pulmonary disease (COPD) or emphysema.  Additionally, stable 
pulmonary nodules have been identified on radiologic 
examinations. 

In a statement submitted in January 1994, the veteran stated 
that a VA physician, Dr. D.C.S, told him in 1988 that he had 
"radiation" in his lungs.  The clinical summary of an 
October 1988 VA hospitalization reflects that the veteran was 
treated by D.C.S., M.D., for alcohol dependence and back 
pain.  The summary notes that the lungs were clear on 
radiologic examination.  The discharge summary is devoid of 
any reference to exposure to ionizing radiation or any 
reference relating the etiology of a lung disorder, or any 
other disorder, to ionizing radiation.  

The medical evidence of record is devoid of any evidence 
linking the veteran's military service, or any incident 
thereof, including claimed exposure to ionizing radiation, to 
diagnosed COPD or to pulmonary nodules.  The medical evidence 
does include numerous references to the veteran's use of 
cigarettes for more than 40 years, as well as reference to 
occupational exposure to asbestos.  

The Board further notes that COPD and pulmonary nodules are 
not diseases which are defined as chronic.  There is no 
evidence that the veteran developed any lung disorder for 
which a presumption of service connection is available within 
an applicable presumptive period.  38 U.S.C.A. §§ 1101, 1110.  

Statutes governing veterans' benefits define certain diseases 
which may be presumed to result from radiation (radiogenic 
diseases).  COPD and pulmonary nodules are not radiogenic 
diseases, and may not be presumed service-connected in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112.  Lung cancer, 
like any other cancer, may be presumed service-connected when 
diagnosed in a radiation-exposed veteran, but there is no 
medical diagnosis establishing that the veteran in this case 
has lung cancer.  38 C.F.R. §§ 3.309, 3.311.  

A veteran may establish that any disorder, if not defined by 
regulation as "radiogenic," is, in a particular case, the 
result of exposure to ionizing radiation.  Medical evidence 
may be used as proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, no such 
medical evidence is associated with the claims file in this 
case.

In arriving at the findings discussed above, the Board notes 
that the primary support for a relationship between the 
veteran's diagnosed lung disorders and his service is offered 
by the veteran.  However, he is not qualified by training or 
experience to render opinions as to medical diagnosis or 
causation.  Lay personnel are competent to provide evidence 
describing symptomatology that is capable of lay observation, 
but they cannot provide material and probative testimony 
where an expert opinion is required.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, although he may be 
sincere in his beliefs, the veteran's unsupported conclusions 
are of limited, if any, value in resolving the claim in his 
favor.

The veteran has not identified any additional evidence which 
might serve to well-ground the claim.  The Board is unaware 
of any information in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the veteran's claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). 

Thus, there is no evidence that the veteran incurred or 
aggravated a lung disorder in service or during an applicable 
presumptive period, or that he has a lung disorder which was 
incurred or may be presumed to have been incurred as a result 
of exposure to radiation, or that any current lung disorder 
is etiologically linked to exposure to radiation.  The 
veteran has not established a well-grounded claim that the 
veteran is entitled to service connection for a lung disorder 
under any available theory.  The Board is unable to find that 
the veteran has presented a well-grounded claim of 
entitlement to service connection for COPD or for pulmonary 
nodules on any basis.  The claim must be denied.

2.  Claim for service connection for residuals of facial 
burns

The veteran's service medical records reflect that he 
incurred first degree burns of the face in March 1960 when an 
"emerison" (sic) burner blew up.  The treatment note stated 
that the veteran's eyes were "ok" and no treatment was 
required.  The service medical records thereafter are silent 
as to any further need for treatment.  The service medical 
records are devoid of any description of residuals of those 
burns, such as scarring.  The veteran's separation 
examination, conducted in July 1962, as to facial scars, 
describes a 1" scar over the right eye and a 1" scar over 
the left eye.  The service medical records reflect that 
sutures were required over the left eye in December 1960, and 
were unrelated to the March 1960 burn injury.  

The report of VA examination conducted in October 1962 is 
devoid of reference to facial scars or residuals of facial 
burns.  Private medical records dated in 1966 establish that 
the veteran required sutures above the left eye following an 
automobile accident.  

The report of VA examination conducted in March 1995 is 
devoid of any description of facial burns or residuals 
thereof, such as scarring.  The private medical records 
associated with the file, including the private records from 
1966 and from December 1988 to April 1996, are devoid of any 
complaint about residual facial scars, any medical treatment 
of facial scars, or any description or reference to facial 
scars or disability residual for facial burns.  Similarly, VA 
clinical records dated in October 1962, October 1988, and 
from March 1994 to April 1996, and the report of VA 
examination conducted in March 1995, are completely devoid of 
any evidence that the veteran has residual disability due to 
facial burns.

The veteran testified, in a personal hearing conducted in May 
1996, that he believed that the emersion burner explosion 
damaged his eyes and resulted in facial burns.  He did not 
testify, however, that he had ever sought treatment for any 
residual of the emersion burner explosion or that any medical 
provider had advised that any current medical disorder, such 
as cataracts, had resulted from a burn to the face. 

The only evidence which supports a relationship between a 
burner explosion in 1960 and a current disability is offered 
by the veteran.  However, he is not qualified by training or 
experience to render opinions as to medical diagnosis.  While 
lay persons are competent to provide evidence describing 
symptomatology that is capable of lay observation, the 
veteran here has not pointed out any current disability which 
is in fact observable.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, although the evidence establishes 
that the burner explosion the veteran described occurred, and 
the veteran is sincere in his belief that he has some current 
disability due to that occurrence, the veteran's unsupported 
conclusion that he has a current disability as a result of 
that incident is of limited, if any, value in resolving the 
claim in his favor.

The veteran has not identified any additional evidence which 
might serve to well-ground the claim.  The Board is unaware 
of any information in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the veteran's claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). 

In the absence of medical diagnosis of residuals of an 
emersion burner explosion, to include scars, the veteran has 
not presented a well-grounded claim, and the claim for 
service connection for residuals of that accident must be 
denied. 

3.  Claims for service connection for posterior subcapsular 
cataracts and skin cancer

The medical evidence clearly establishes current medical 
diagnoses of basal cell carcinoma, a skin cancer, and 
diagnosis of bilateral cataracts.  In a March 1995 VA 
clinical note, the cataracts were described as 
"nonspecific."  The Board notes that the veteran was 
scheduled for surgery to remove a left eye cataract in 
October 1996. Additional VA treatment records might reveal a 
more specific diagnosis as to the type of cataract(s) the 
veteran had.  However, as discussed below, the veteran has 
not established a well-grounded claim for service connection 
for cataracts on any basis, even if the further treatment 
records were to disclose that the veteran had posterior 
subcapsular cataracts, which may be presumed service-
connected when diagnosed in a veteran who participated in a 
radiation-risk activity.  Therefore, remand to obtain 
additional records further describing the veteran's bilateral 
cataracts would be fruitless.  

At a personal hearing conducted in May 1996, the veteran 
testified to his belief that he had skin cancer, and other 
disorders, as a result of radiation exposure in service.  He 
testified, consistent with prior written statements, that he 
had observed a large mushroom cloud in the night sky in the 
direction of the Marshall Islands in July 1962 while the 
troop ship he was on was taking on servicemembers in the 
Philippines.  He further testified that he was told that the 
mushroom cloud was from a nuclear detonation test and that he 
was not to discuss what he had seen with anyone.  He also 
testified to his belief that his cataracts may have been 
caused by the combination of seeing the nuclear detonation 
and the injuries he received when an emersion burner exploded 
in his face.  

The veteran has not established that he developed cataracts 
or skin cancer in service, as the service medical records are 
devoid of any medical diagnosis of cataracts or skin cancer 
in service.  

The medical evidence establishes that both disorders, 
cataracts and skin cancer, were first diagnosed more than 25 
years after the veteran's service discharge.  There is no 
evidence that either disorder was chronically disabling or 
present prior to that time.  Thus, no presumption of service 
connection for any chronic disease is satisfied, nor may 
either bilateral cataracts or skin cancer be considered 
continuously and chronically disabling after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.309; Savage, supra.

Thus, the veteran's claims of entitlement to service 
connection for cataracts and skin cancer may only be well-
grounded if he is able to establish a well-grounded claim for 
either disorder under the provisions for service connecting 
diseases due to exposure to ionizing radiation.  As noted 
above, service connection for cancer or posterior subcapsular 
cataracts claimed to be attributable to radiation exposure 
during service can be accomplished three ways.  First, there 
are 15 types of cancer which will be presumptively service 
connected pursuant to 38 U.S.C. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) (1999) provides a list of "radiogenic diseases" 
which will be service connected if certain conditions 
specified in the regulation are met.  Third, direct service 
connection can be established by "showing that the disease or 
malady was incurred during or aggravated by service," a task 
which "includes the difficult burden of tracing causation to 
a condition or event during service."  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996) (quoting Combee, 34 F.3d at 1043).  

The Board notes, in this regard, that there is no evidence of 
record that suggests or establishes a medical opinion that 
the veteran's cataracts or basal cell carcinoma are related 
to his service.  Thus, the veteran has not provided any 
evidence which might meet the "difficult burden" of 
establishing service connection in this manner.  The Board 
notes the various medical records do reflect a history, as 
provided by the veteran, that he was exposed to radiation in 
service.  Combee, supra.  However, none of the examiners 
referred to radiation except in the context of history 
provided by the veteran, and thus, the documentation that the 
veteran related that history is insufficient to establish a 
well-grounded claim.  LaShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" . . . and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).

Although the veteran contends that he was exposed to ionizing 
radiation in service, his service records are devoid of any 
notation that he participated in a radiogenic activity.  The 
definition of a "radiation-risk activity" is restricted to 
service in the occupation of Hiroshima or Nagasaki or 
internment as a prisoner of war (POW) in Japan, or "on-site 
participation" in a test involving the atmospheric 
detonation of a nuclear device.  The veteran does not contend 
that he participated in the occupation of Hiroshima or 
Nagasaki or was held as a POW in Japan.  The veteran does 
contend that he participated in a test involving the 
atmospheric detonation of a nuclear device.  

The veteran's records do reflect that he embarked aboard the 
USS OKANOGAN (PA220) from Okinawa on June 30, 1962 and 
arrived in Long Beach, California, on July 24, 1962.  The 
veteran's service records are devoid of any evidence of 
official assignment to on-site participation in nuclear 
detonation testing.  Moreover, there is no evidence that the 
USS OKANOGAN was designated for on-site duties in nuclear 
testing in June or July 1962, nor does the veteran so 
contend.  He contends, in essence, that he was exposed to 
ionizing radiation, not because he was officially assigned to 
such duties, but because the ship to which he was assigned 
was traveling in the Pacific Ocean at the time.

Neither cataracts nor skin cancer is included in the fifteen 
types of cancer that are subject to the statutory 
presumption.  See 38 U.S.C.A. § 1112(c)(2)(O); see also 38 
C.F.R. § 3.309(d)(2)(xv) NOTE (1999).  But, the appellant's 
presence within a vicinity which allowed him to see the 
appearance of a mushroom cloud following a nuclear detonation 
does not qualify him as a "radiation-exposed veteran."  A 
"radiation-exposed veteran" is one who participated in a 
"radiation-risk activity."  As noted above, the definition of 
a "radiation-risk activity" under 38 U.S.C.A. § 1112 applies 
only to onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  There is no 
evidence of record that indicates that the veteran's official 
military duties placed him "on-site," even assuming, for 
purposes of analysis of well-groundedness that the veteran 
was, in fact, able to observe the appearance of a mushroom 
cloud following detonation of a nuclear device.  Therefore, 
the appellant did not provide sufficient evidence to 
establish a well-grounded claim for service connection under 
the presumptions of 38 U.S.C.A. § 1112(c)(2)(O). 

The regulation which covers claims based on exposure to 
ionizing radiation is located at 38 C.F.R. § 3.311 (1999).  
Skin cancer and posterior subcapsular cataracts are 
considered radiogenic diseases pursuant to 38 C.F.R. 
§ 3.311(b)(2)(xiii).  However, as noted above, the veteran 
has failed to submit information showing that he was exposed 
to ionizing radiation while participating "on-site" in a 
nuclear testing activity.  The veteran's DD214 and his 
service personnel records are entirely devoid of any 
reference to on-site participation in nuclear testing or 
exposure to ionizing radiation.  The record reflects that the 
RO has attempted to locate any evidence upon which a dose 
estimate might be made, but has found no record that the 
veteran was exposed to any ionizing radiation.  

The Board notes in particular that the evidence establishes, 
as a matter of fact, that the veteran was on board a ship 
bound from Okinawa to Long Beach, California.  The veteran 
has not alleged that the ship's course was altered off this 
course by orders to participate in "on-site" official 
duties in connection with nuclear testing.  In fact, the 
allegations provided by the veteran establish that the ship 
was not officially assigned to participate in the nuclear 
testing.  The veteran clearly stated, in completing a 
database for examination for the ionizing radiation registry, 
in March 1995, that, at the time of the blast, the ship was 
traveling at a "90 degree angle away from the blast."  
(Emphasis added).  

Standard geographic references show that the islands 
comprising the Philippines are between 1,500 miles to 2,000 
miles from the Marshall Islands, depending on the location in 
the Philippines and the distances between the islands 
comprising or in the vicinity of the Marshall Islands.  Given 
the geographic locations of Hawaii, Long Beach, California, 
and Okinawa, it is possible that the ship the veteran was 
aboard would have been located closer to the Marshall Islands 
at some point along its journey.  An upper atmospheric 
nuclear detonation is know to have taken place at Johnston 
Atoll (roughly in the vicinity of the Marshall Islands and 
approximately 850 miles from Hawaii) in early July 1962.  
However, the veteran has produced no evidence that a 
servicemember who was able to observe a mushroom cloud 
following a nuclear detonation could have been exposed to 
ionizing radiation even if not officially assigned to on-site 
participation.  The appellant has not provided information 
from a "credible source" that radiation exposure was possible 
under the factual circumstances alleged by the veteran, 
assuming the truth of the facts he has related.  38 C.F.R. § 
3.311(a)(3).  A "credible source" is defined for purposes of 
38 C.F.R. § 3.311 as a person "certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine or radiology."  38 C.F.R. § 3.311(a)(3)(ii).  

The appellant and his representative have provided lay 
assessments that, since the veteran was able to observe the 
mushroom cloud following a nuclear blast, he must have been 
close enough to have been exposed to fallout from the 
detonation.  However, neither the veteran nor his 
representative have established that they meet the definition 
of a "credible source."  

Without some evidence from the veteran that exposure to 
ionizing radiation would be possible under the circumstances 
of the veteran's service, as described by the veteran, it 
would be unreasonable for the Board to determine that the 
veteran has submitted a claim which is well-grounded, or 
plausible, based on a claim of exposure to ionizing 
radiation, when there is no evidence that the veteran 
participated in a radiation-risk activity, and where the 
evidence establishes that he was, in fact, absent from "on-
site" testing, and where the facts, assuming the veteran's 
statements are true, establish only that the veteran, who 
does not know how far he was from the blast, nevertheless may 
have been close enough to observe the fallout cloud from a 
nuclear detonation in the Pacific Ocean. 

The Board further notes the veteran's contention that his 
service medical records, including his separation 
examination, establish that he was exposed to ionizing 
radiation.  The veteran's testimony that Bureau of Medicine 
and Surgery (BUMED) Instruction 6120.6 is relevant to his 
claim of exposure to ionizing radiation is inaccurate.  That 
instruction, as effective in July 1962, entitled, "Physical 
Examination Prior to Separation from the Active Duty 
Roster," addressed the requirement that each servicemember 
be afforded physical examination prior to separation from 
service, and did not in any manner reference radiation 
exposure.  Thus, the veteran's signature below the statement, 
"I certify that I have been informed and understand the 
provisions of BUMED Instruction 6120.6" is not probative of 
whether or not he participated in a radiation-risk activity 
or observed a nuclear test.  

The Board notes the veteran's testimony that he was told not 
to discuss his observation of the appearance of a mushroom 
cloud after detonation of a nuclear device.  The Board finds 
it highly credible that a servicemember who saw a mushroom 
cloud, from whatever distance, would be advised not to 
discuss the occurrence.  However, accepting as true the 
veteran's allegation that he was told not to talk about what 
he witnessed, the fact that he was told not to discuss it 
does not establish any exposure to ionizing radiation.  

The Board has, for purposes of determining the well-
groundedness of this claim, accepted as true every fact 
alleged by the veteran.  Even so, in the absence of evidence 
that the veteran's claim that he was actually exposed to 
ionizing radiation under the facts he has related is 
plausible, the claim of entitlement to service connection for 
cataracts or skin cancer is not well-grounded.  In the 
absence of a well-grounded claim under 38 C.F.R. § 3.311, the 
presumptions under that regulation are not applicable to this 
claim.  


ORDER

The claims for service connection for a lung disorder, facial 
burns, posterior subcapsular cataracts, and skin cancer, 
including on the basis of exposure to ionizing radiation, are 
not well-grounded, and the appeal is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals





 

